DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as originally filed does not have basis for the rectangular-shaped portions, as such are not described in the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rectangular-shaped portions must be shown (i.e. labeled) or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide basis for a pair of rectangular-shaped portions disposed on either side of one of the pair of peaks of the sealing element, and constructed to alleviate lateral deformation of the pair of peaks during sealing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hozomi et al. (US 9,671,813) in view of Furuya et al. (US 9,337,571).  
Regarding claim 1, Hozomi discloses an electrical switch unit for use in controlling operation of an electrical device, the electrical switch unit including: an electrical switch unit housing (2) for housing at least a pair of electrical switching contacts of the electrical switch unit, said electrical switch unit housing including a first housing member (6) and a second housing member (7) that are configured for attachment together at peripheral regions of the first and second housing members so as to cooperatively form an enclosed space for housing the pair of electrical switching contacts therein; an actuator member (3) operably-connected with at least one of the pair of electrical switching contacts, the actuator being configured for movement relative inwardly and outwardly of an opening in the electrical switch unit housing so as to arrange the pair of electrical switching contacts into at least one of a closed configuration wherein power is able to be supplied from a power source to a motor or other electrically-operable element of the electrical device via the pair of electrical switching contacts, and, an opened configuration wherein power is not able to be supplied from the power source to the motor or other electrically-operable element of the electrical device via the pair of electrical switching contacts; and a sealing element (10) including an elastically-resilient polymeric material, said sealing element being configured for location between the first and second housing members and extending about the peripheral regions of the first and second housing members so as to occlude passage and ingress of particulates and water into the electrical switch unit housing, and being configured to act as a vibration dampener in respect of vibrations experienced by the electrical switch unit housing (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Furuya teaches (in Fig. 1) a sealing element (4) comprising a cross-sectional shape contour having only a pair of peaks separated by one through region and wherein the pair of peaks extend an equal height distance relative to the through region; and a pair of rectangular-shaped portions (not labeled, rectangular side of 4) disposed on either side of one of the pair of peaks of the sealing element, and constructed to alleviate lateral deformation of the pair of peaks during sealing (intended use).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a sealing element, as taught by Furuya, in order to provide multiple sealing lines and thus a more effective sealing.  
Regarding claim 2, Hozomi discloses the sealing element configured to complement a three-dimensional shape contour of the peripheral region of the first or second housing member.  
Regarding claim 3, Hozomi discloses (in Fig. 4) at least one of a recess and a groove disposed along the peripheral region of at least one of the first and second housing members configured for seating the sealing element therein.  
Regarding claim 4, Hozomi discloses the sealing element including an overmold (col. 4, lines 26-27).  
Regarding claim 5, Hozomi discloses the sealing element including at least one of a rubber, a foam, and a thermoplastic material (col. 4, lines 21-25).  
Regarding claim 7, Furuya teaches the cross-sectional shape contour including a saw-tooth cross-sectional shape contour.  
Regarding claim 8, Hozomi discloses the sealing element including an elongate sealing element.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied. 
In response to applicant's arguments against the references individually (i.e. against Furuya), please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Hozomi discloses the seal direction.  Nonetheless, please note that while Applicant refers to Fig. 6C of Furuya, that figure is disclosed as prior art.  Figure 5B shows the sealing element 4 having rectangular portion, and lateral deformation being alleviated.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833